Citation Nr: 1709650	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  06-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee arthritis, to include the threshold matter of the propriety of severance of service connection for right knee arthritis.

2. Entitlement to an increased rating for residuals of right knee surgery, rated as 10 percent disabling prior to January 25, 2005, as 20 percent disabling between January 25, 2005, and July 23, 2006, as 10 percent disabling between July 24, 2006, and December 14, 2006, and as 20 percent disabling as of December 15, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to December 1991. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 10 percent rating assigned for service-connected residuals of a right knee surgery.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in December 2008. A transcript of that hearing is of record. The VLJ who conducted that hearing is no longer available to participate in the decision on appeal. The Veteran was advised of this development in December 2015 and offered the opportunity to have another hearing before a different VLJ.  The Veteran declined to have another hearing and requested the Board to proceed based on the transcript of the previous hearing and the other evidence in the claims file.

This case has been before the Board previously. A more detailed procedural history follows in the Board's discussion of the severance of service connection for right knee arthritis. In brief, however, this case was previously before the Board in June 2011 when it decided, in pertinent part, that it was inappropriate to grant the Veteran a separate rating for right knee arthritis in addition to the ratings granted pursuant to 38 C.F.R. § 4.71a (2016), Diagnostic Codes (DCs) 5258 and 5259, for residuals of the Veteran's in-service right knee surgery. That determination was appealed to the United States Court of Appeals for Veterans Claims (Court). The Court vacated that portion of the Board's decision in a January 2013 memorandum decision, and the case was subsequently remanded by the Board to the RO for further development.
In a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right knee arthritis and assigned a separate 10 percent rating for that disability, effective May 12, 2014. 

The case returned to the Board most recently in February 2016. At that time, the Board remanded this case for another VA examination and to obtain further medical records.

While this case was on remand, the AOJ issued rating decisions in June and September 2016 stating that the decision to grant a separate 10 percent evaluation for right knee arthritis when the Veteran was in receipt of a 20 percent evaluation for residuals of a right knee surgery was clearly and unmistakably erroneous (CUE).  The RO then proposed to sever service connection for right knee arthritis.  In December 2016, the AOJ issued a rating decision that severed service connection for right knee arthritis on the basis of CUE.

Although the Veteran has not specifically appealed the matter of the propriety of the severance of service connection for right knee arthritis, whether the severance of service connection for right knee arthritis is a threshold question that must be resolved, and an appeal in that matter is implicitly part and parcel in the broader issue at hand (i.e., the matter of the ratings to be assigned for the Veteran's service-connected residuals of right knee surgery). The issue has been characterized accordingly.

For the reasons set forth below, the Board finds that severance of service connection for right knee arthritis was improper and restores the award of service connection for that disability. The issues of entitlement to an initial rating in excess of 10 percent for right knee arthritis and entitlement to an increased rating for residuals of right knee surgery are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The award of service connection for right knee arthritis was not improper and did not involve CUE.


CONCLUSION OF LAW

The severance of service connection for right knee arthritis was not proper; restoration of service connection for right knee arthritis is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, the VCAA and its implementing regulations do not apply to matters that involve the application of the CUE standard of review, such as the propriety of severance of service connection. See Parker v. Principi, 15 Vet. App. 407 (2002).

The Board notes, however, that before service connection may be severed, due process requires (1) a rating decision proposing severance setting forth all material facts and reasons that severance is warranted; (2) notifying the Veteran in writing of the proposed severance and the reasons that severance is proposed at the Veteran's last known address; and (3) the Veteran must be given 60 days to respond or present additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.103(b)(2), 3.105(d).

A careful review of the record indicates that a rating decision proposing to sever service connection for right knee arthritis was first prepared in June 2016. A letter informing the Veteran that severance of service connection for right knee arthritis was proposed was sent to the Veteran in August 2016. The Veteran responded via telephone in September 2016 that she intended to submit additional evidence demonstrating that service connection should be maintained. One week later, also in September 2016, the RO issued an additional rating decision proposing to sever service connection for right knee arthritis. Finally, in December 2016, the RO issued a rating decision that severed service connection for right knee arthritis on the basis of CUE. The Board finds that these notices complied with the regulations' requirements. Regardless, as discussed below, the Board has determined that severance was improper in this particular case and that service connection should be restored. Consequently, any procedural defect is harmless.

1. Severance of Service Connection for Right Knee Arthritis

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous." See Daniels v. Gober, 10 Vet. App. 474, 478 (1997). The burden of proof in such cases is on the Government. 38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is defined as "a very specific and rare kind of error." "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine whether there is CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In determining whether service connection will be severed, VA may - and, in fact, must - consider evidence that was generated after the original decision was made. Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current 'evidence establishes that [service connection] is clearly erroneous". (quoting 38 C.F.R. § 3.105(d)).

Here, VA cannot meet the necessary burden to demonstrate that granting a separate rating for right knee arthritis is CUE in this case. As the more detailed review of the procedural history in this case that follows explains, the propriety of such an action is hardly beyond debate as required in order to sustain a finding of CUE. Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Service connection for residual symptoms associated with the Veteran's 1991 in-service knee surgery was established in a May 1994 rating decision. That decision rated the Veteran's right knee as 10 percent disabling. It was not appealed, and that decision became final in May 1995.

The Veteran filed a claim for an increased rating of her right knee condition in August 2003. That claim was denied in a May 2004 rating decision. The Veteran appealed and the matter reached the Board for the first time in July 2009, resulting in a remand for further development.

The Veteran's claim for an increased rating for residuals of right knee surgery returned to the Board in June 2011. At that time, the Board determined that (1) the evidence of record did not warrant a temporary total convalescent rating; (2) the Veteran's right knee condition warranted disability ratings of 10 percent and 20 percent under DCs 5258 and 5259 in four different, alternating stages; and (3) that it would not be appropriate to separately rate the Veteran's right knee for arthritis because DCs 5258 and 5259 already considered and compensated Veteran's symptom of limited motion under those codes.
In June 2011, a rating decision was issued to effectuate the staged ratings previously set forth by the Board's June 2011 decision.

The Veteran also appealed the Board's June 2011 decision to the Court. In January 2013, the Court issued a memorandum decision that affirmed the Board's determination that a convalescent total disability rating was not warranted, but vacated the remainder of the Board's decision. In vacating the remainder of the Board's June 2011 decision, the Court expressly stated that the "Board's award of staged ratings for [the Veteran's] condition is flawed because the Board wrongfully stated that an award under DCs 5258 and 5259 precluded separate rating under DC 5003 ... neither DC 5258 nor DC 5259 contemplates limitation of motion, and therefore a separate rating under DC 5003 is not precluded." The Court also found that the VA examination on which the Board had relied was inadequate.

In November 2013, pursuant to the Court's January 2013 memorandum decision, the Board remanded this matter for a new VA examination.

After the Board's requested development was completed, in July 2014, the Veteran was provided a supplemental statement of the case (SSOC) that denied increased ratings for residuals of a right knee surgery.  The SSOC explained that the ratings under 38 C.F.R. § 4.71a, DCs 5258 and 5259 would remain as they were established in the June 2011 Board and RO decisions.

In a separate rating decision, also issued in July 2014, the AOJ granted service connection for right knee arthritis, rated 10 percent, effective May 12, 2014.

In an October 2014 decision, the Board determined that the assignment of the 10 percent rating for right knee arthritis in conjunction with the separately rated residuals of right knee surgery directly violated the rule against pyramiding. The Board then instructed that this action be amended, and included instructions to ensure that all procedural requirements were followed prior to the reduction or severance of any disability ratings assigned or the Veteran's right knee condition.

The Veteran appealed the Board's October 2014 decision to the Court, to the extent that it had found that a separate 10 percent rating for right knee arthritis was granted in error. In a November 2015 Joint Motion to Modify the Board's October 2014 decision (Joint Motion), it was noted that the Board had already conceded that its finding that the Veteran was erroneously granted a separate 10 percent rating for right knee arthritis to be improper.  The Joint Motion then moved the Court to issue an order to modify the Board's October 2014 decision and strike the language stating that the decision to assign a separate 10 percent rating for right knee arthritis under 38 C.F.R. § 4.71a, DCs 5003 and 5261, was in error.  In December 2015, the Court issued an Order granting the November 2015 Joint Motion.  

The Board issued another remand in February 2016 with instructions to obtain an additional VA examination and updated treatment records.  

Despite the Court's December 2015 Order and the November 2015 Joint Motion, in a June 2016 rating decision, the Veteran was notified that severance of service connection for right knee arthritis was being proposed because that award was due to CUE. A notification letter was sent regarding the severance in August 2016. Another rating decision proposing to sever service connection for right knee arthritis was issued in September 2016, and service connection was finally severed in a December 2016 rating decision.

As the foregoing procedural history makes clear, however, the Court has ruled in this case that assigning a separate rating for arthritis is not precluded by the Veteran's ratings under 38 C.F.R. § 4.71a, DCs 5258 and 5259, for residuals of a right knee surgery. See January 2013 memorandum decision. This was also acknowledged by VA in the November 2015 Joint Motion. Therefore, it cannot be said that, in this case, the AOJ's July 2014 decision to grant service connection for right arthritis and assign a separate 10 percent rating for that disability was clearly and unmistakably erroneous. Accordingly, the Board finds that the severance of service connection for right knee arthritis was improper, and restoration of service connection for right knee arthritis is warranted. See 38 C.F.R. § 3.105(d).


ORDER

As severance of service connection for right knee arthritis was improper, service connection for right knee arthritis is restored.


REMAND

Regrettably, a remand is required before a final determination can be made regarding the appropriate rating for the Veteran's right knee disabilities. In February 2016, the Board remanded this case for a VA examination. The Veteran received a VA examination in April 2016 and also had a private physician complete a compensation and pension examination and questionnaire in March 2016.

Unfortunately, neither of these examinations is adequate under the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016). In Correia, the Court noted the final sentence of 38 C.F.R. § 4.59 (2016) which states that in conditions that concern joints, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. Id.

In this case, the Veteran's knee disabilities clearly impact his range of motion, and thus, the range of motion testing required by Correia is necessary in order to ascertain the proper rating for her disabilities. VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Here, the VA examination provided by VA does not indicate that the Veteran's range of motion was tested for pain on active motion and passive motion, nor does it provide a reference by testing the Veteran's opposite, undamaged joint. The compensation and pension examination questionnaire filled out by the private physician in March 2016 does provide a useful reference by testing the Veteran's left knee as well as her right, but it similarly does not clearly indicate whether the Veteran's right knee was tested for pain on active and passive motion, or in weight-bearing and nonweight-bearing circumstances. Based on the foregoing, this case should be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right knee disorder, to include arthritis. The examiner should interview the Veteran and review the claims folder in conjunction with the examination. All necessary studies and tests should be conducted.

The examiner should fully describe the disability symptoms and impairment of the Veteran's right knee, and specifically note the presence or absence of instability and/or subluxation of the right knee, and if present, its degree of severity. Range of motion testing and assessments of functional impairment due to pain on motion and use must be included. The examiner should specifically conduct active and passive range-of-motion testing and testing with weight-bearing and nonweight-bearing. The examiner should clearly indicate the results of the active, passive, weight-bearing, and nonweight-bearing range of motion tests in the subsequent report, and also provide these measurements for the left knee. If there is functional impairment due to pain, an assessment of the degree of impairment should be provided. The examiner should describe whether pain significantly limits functional ability during any flare-ups or when the right knee is used repeatedly. The presence or absence of ankylosis should be noted along with the degree in which the knee is fixed.  

The examiner should also specifically address the extent to which the Veteran is functionally impaired by her right knee condition, to include arthritis.  

3.  After the above requested development is completed, readjudicate the claims on appeal to include consideration of all evidence in the claims file associated since the prior readjudication.  If the benefits sought are not granted in full, provide the Veteran and her representative with an SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


